Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urayama (US 2014/0356053) in view of Ueda et al (US 2013/0340239).
With regards to claims 1, 4, 7 and 8, Urayama teaches a joining body comprising:
A first resin component formed of a thermoplastic resin material (Figure 3 item 3)
A second resin component formed of a thermoplastic resin material (Figure 3 item 3)
A joining component configured to be inserted consecutively in the first resin component and the second resin component, the joining component being formed of a metal material having a higher melting point than those of the thermoplastic resin materials, the joining component having a higher stiffness than those of the first resin component and the second resin component, where a pocket portion into which the joining component is not inserted is set at the lower end of the first opening (Figure 3 item 4, paragraph 60)
A welded part is formed by welding in at least a part of an area where each of the first resin component and the second resin component has contact with the joining component (as seen in Figure 4)
The joining component has a groove along an outer circumferential direction, below a largest outer-shape part of the joining component that is inserted into the first opening (as seen in Figure 3 item 4)
A diameter of the joining component at a position where the groove is formed is smaller than an opening of the first resin component (as seen in Figure 3 item 4)
The welded part is formed at the groove of the joining component (as seen in Figures 4 and 5)
Urayama fails to explicitly disclose that the first resin component and the second resin component have a first and second opening respectively.
Ueda discloses a joining method using a rivet (Abstract), similar to Urayama, where Ueda discloses that the first and second resin components have a first and second opening respectively (as seen being formed in Figures 4C and 4D), the first opening has a step having an opening diameter smaller than an opening diameter on a side connected to a second opening (as seen in Figures 4C and 4D), an outer shape of the joining component is formed to have contact with the first opening on the second opening side from the step of the first opening (as seen in Figures 4C and 4D).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a first and second opening in the first resin component and second resin component respectively, as suggested by Ueda, in Urayama’s joining body. The rationale being that, as stated by Ueda, it prevents progress of separation or cracks that may be generated around a pierced portion by means of a rivet after fastening and joining (paragraph 21).
With regards to claim 2, the teachings of Urayama and Ueda are presented above. Additionally Urayama teaches that the joining component has a recess portion formed on a surface thereof, and the welded part is formed at the recess portion (as seen in Figure 5 item 4).
With regards to claim 3, the teachings of Urayama and Ueda are presented above. Additionally Urayama teaches that the recess portion of the joining component is formed at both parts of the joining component that correspond to inside of the first opening and inside of the second opening (as seen in Figure 5 item 4).
With regards to claim 5, the teachings of Urayama and Ueda are presented above. Additionally Ueda teaches that a front end portion and a rear end portion of the joining component are located in the first opening and the second opening respectively (as seen in Figures 4C and 4D item 5).
With regards to claim 6, the teachings of Urayama and Ueda are presented above. Additionally Ueda teaches that a rear end portion of the joining component is formed to be a flange portion greater than an opening size of the second opening (as seen in Figures 4C and 4D item 5) and the flange portion of the joining component is formed so as to remain outside the second opening (as seen in Figures 4C and 4D item 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746